Appeal by Austin Bond, defendant in action No. 1, and plaintiff in action No. 2, from an order dated July 28, 1939, granting the application of Louis Cohen to the extent of directing that Austin Bond be directed to pay the sum of $750, which amount was fixed as the allowance for services rendered by Louis Cohen as special guardian and guardian ad litem, of John Bond, an infant, in action No. 2; and from an order dated September 25, 1939, granting a reargument and *979upon reargument adhering to the original decision. Order entered upon reargument modified by reducing the allowance to Louis Cohen, as special guardian and guardian ad litem from $750 to $300, to'be paid within ten days from the entry of the order hereon. As thus modified, the order is affirmed, without costs. In our opinion the allowance made was excessive. The appeal from the original order dated July 28, 1939, is dismissed, without costs. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.